                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0086-JCC
10                              Plaintiff,                    ORDER
11          v.

12   THANH CONG PHAN,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion to seal (Dkt.
16   No. 42) its response to Defendant’s competency evaluation (Dkt. No. 43).
17          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
18   Civ. R. 5(g). To overcome this presumption, there must be a “compelling reason” for sealing
19   sufficient to outweigh the public’s interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp.,
20   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the “compelling reason” test to motions to
21   seal documents “more than tangentially related to the merits of a case”). The Government seeks
22   to maintain under seal its response to Defendant’s competency evaluation. (Dkt. Nos. 42, 43.)
23   The competency evaluation, and the Government’s response to it, contains highly personal and
24   sensitive information about Defendant, in which the public has minimal interest. (Dkt. No. 43.)
25   On this basis, the Court finds there is a compelling reason to seal the Government’s response that
26   outweighs the public’s interest in disclosure.


     ORDER
     CR18-0086-JCC
     PAGE - 1
 1         For the foregoing reasons, the Government’s motion to seal (Dkt. No. 42) is GRANTED.

 2   The Clerk is DIRECTED to maintain Docket Number 43 under seal.

 3         DATED this 5th day of February 2019.




                                                     A
 4

 5

 6
                                                     John C. Coughenour
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0086-JCC
     PAGE - 2
